                        UNITED STATES BANKRUPTCY COURT
                          EASTERN DISTRICT OF MISSOURI
                                EASTERN DIVISION

   In Re

   Rodney Wright,                                    Case No. 20-40839-659

              Debtor.                                Chapter 13



               OBJECTION TO CONFIRMATION OF DEBTOR’S PLAN

      COMES NOW Creditor, Wells Fargo Bank, N.A. (“Creditor”), through its

undersigned counsel, and for its Objection to Confirmation of Debtor’s Plan, states:

      1. Creditor has a security interest in Debtor’s real property known as 6728

           Bartmer Ave, Saint Louis, MO 63130, (the “Property”).

      2. Creditor’s security interest in the Property is evidenced by a Promissory Note

           and Deed of Trust which are attached hereto as Group Exhibit “A”.

      3. Debtor’s Plan is deficient insofar as it:

              a. Fails to mention that Creditor will be paid its ongoing post-petition

                 payments in Section 3.3.D of the Plan;

              b. Fails to provide for cure of the pre-petition arrearages within 48 months

                 as required by Local Rules;

      4. Creditor is not adequately protected for the foregoing reasons.

      WHEREFORE, Creditor prays that confirmation be denied for Debtors’ Plan and

for such other and further relief as the Court deems appropriate.
Respectfully submitted,

/s/Wesley T. Kozeny, Esq.
Wesley T. Kozeny, Esq.
Kozeny & McCubbin. L.C.
Attorneys for Movant
12400 Olive Blvd., Suite 555
St. Louis, MO 63141
Phone: (314) 991-0255
Fax: (314) 567-8019

                                CERTIFICATE OF SERVICE

A copy of the above and foregoing pleading was served this 3rd day of March, 2020 via
the Court’s ECF emailing system:

Randall C. Cahill
The Cahill Partnership
906 Olive Street
Suite 1250
St. Louis, MO 63101
Attorney for Debtor

Diana S. Daugherty
Chapter 13 Trustee
P. O. Box 430908
St. Louis, MO 63143
Trustee

U.S. Trustee
Office of US Trustee
111 S Tenth St, Ste 6.353
St. Louis, MO 63102

And via U.S. first class mail to:

Rodney Wright
6728 Bartmer Ave
Saint Louis, MO 63130-2526
Debtor

/s/ Jessica Werner
    Jessica Werner
Exhibit A
